Citation Nr: 1007845	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for contracture of the 
right shoulder, residuals of a shell fragment wound, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for flexion 
contracture of the distal interphalangeal joint of the right 
middle finger, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hand, currently evaluated as 
10 percent disabling.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
September 2005, the RO granted the Veteran's claim for 
service connection for PTSD, and assigned a 10 percent 
evaluation.  In addition, the RO denied increased ratings for 
the Veteran's right shoulder, right middle finger and left 
hand disabilities.  In a January 2007 rating decision, the RO 
granted service connection for bilateral hearing loss, and 
assigned a noncompensable evaluation for it.  The Veteran 
continues to disagree with the evaluations assigned for his 
service-connected disabilities.  

When this matter was previously before the Board in September 
2009, it was remanded in order to afford the Veteran the 
opportunity to testify at a hearing.  In a letter received in 
October 2009, the Veteran withdrew his request for a hearing.

The appeal of the issue of an increased initial rating for 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by 
limitation of motion with no objective evidence that 
abduction is limited to 25 degrees.  

2.  The Veteran's right middle finger disability is 
manifested by ankylosis of the distal interphalangeal joint.

3.  The residuals of the wound of the left hand are 
manifested by barely visible scars, without any loss of 
sensation.  

4.  The Veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for contracture of the right shoulder, residuals of a shell 
fragment wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200, 
5304 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for flexion contracture of the right middle finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 20020; 
38 C.F.R. § 4.73, Diagnostic Code 5309 (2009).

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in June 2005, November 2006, and July 2007 
letters, the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection and increased rating, to include what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  With 
respect to the increased rating claims, the letters advised 
the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disability.  The November 2006 and July 2007 
letters also advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life).  Similar 
information was provided in a May 2008 letter.  The case was 
last readjudicated in March 2009.

The Board notes that the claim for an increased initial 
rating for hearing loss arises from the initial award of 
service connection.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, employment evaluations, 
private and VA medical records, and the reports of VA 
examinations.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 


A.  Upper Extremity Disabilities 

The service treatment records disclose the Veteran sustained 
a grenade wound of the right hand and shoulder in July 1966.  
The wounds were debrided on the day of the injury.  A medical 
board report shows the Veteran had an inability to move the 
right shoulder in any plane.  There was an open wound of the 
lateral side of the right middle finger and an inability to 
move that finger.  There was also a wound of the medial 
aspect of the left palm.  An X-ray revealed a comminuted 
fracture of the right humeral head and scapular glenoid and a 
fracture of the middle phalanx of the middle finger of the 
right hand.  The diagnoses were contracture fracture of the 
right shoulder, secondary to trauma, and flexion contracture 
of the distal interphalangeal joint of the right middle 
finger.

The Veteran is right-handed.

	1.  Right shoulder 

The Veteran's right shoulder contracture, residuals of shell 
fragment wound, is currently rated as 40 percent disabling 
under Diagnostic Codes 5304-5200.

Under Diagnostic Code 5304, the maximum evaluation of 30 
percent is warranted for severe injuries of Muscle Group IV 
of the major extremity, involving intrinsic muscles of 
shoulder girdle:  (1)  supraspinatus; (2)  infraspinatus and 
teres minor; (3)  subscapularis; (4)  coracobrachialis.   
Involved function is:  stabilizing muscles of the shoulder 
against injury in strong movements, holding head of humerus 
in socket, and abduction, outward rotation, and inward 
rotation.  38 C.F.R. § 4.73, Diagnostic Code 5304.

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation of the major upper extremity is rated 40 percent 
when intermediate (between favorable and unfavorable); and it 
is rated 50 percent when unfavorable (abduction limited to 25 
degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I 
(2009).

It is not disputed that limitation of motion of the right 
shoulder is present.  This has been demonstrated on each of 
the VA examinations conducted during the course of the 
Veteran's claim.  It is significant to point out, however, 
that abduction of the right shoulder was from 0 to 75 degrees 
on the July 2005 VA examination, and from 0 to 70 degrees on 
the most recent VA examination, conducted in February 2009.  
As noted above, in order to warrant a higher rating, the 
evidence must demonstrate unfavorable ankylosis, with 
abduction limited to 25 degrees.  No such evidence has been 
submitted.  The Board observes that it was specifically 
stated during the February 2009 VA examination that there was 
no ankylosis.  

The Board has considered the provisions of Diagnostic Code 
5202 (2009), but finds it does not provide a basis for a 
higher rating inasmuch as there is no clinical evidence of 
loss of the right humeral head, or nonunion or fibrous union 
of the humerus.  38 C.F.R. § 4.71a.  

The evidence supporting the Veteran's claim consists of his 
statements regarding the severity of his right shoulder 
disability.  The Board concludes, however, that the medical 
findings on examination are of greater probative value, and 
fail to demonstrate that a higher evaluation is appropriate.  
The 40 percent evaluation assigned under the rating criteria 
for ankylosis adequately address the Veteran's current right 
shoulder symptomatology, especially in light of the range of 
motion noted on examination.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 40 percent for contracture of the 
right shoulder.  

        2.  Right middle finger

A 10 percent evaluation may be assigned for favorable or 
unfavorable ankylosis of the long finger of the major or 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5226.

A 20 percent evaluation may be assigned for amputation of the 
long finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost) or proximal 
thereto.  Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5154.

The Veteran is currently in receipt of the maximum rating for 
the disability of his right middle finger.  The July 2005 VA 
examination demonstrated movement in this finger.  When 
examined by the VA in August 2007, while a deformity of this 
finger was observed, the examiner commented that there did 
not appear to be any focal muscle weakness.  The Veteran 
reported limited use of the right middle finger on the 
February 2009 VA examination.  The examination revealed 
ankylosis of the distal interphalangeal joint of the right 
long finger, but not of the proximal interphalangeal joint or 
the metacarpal phalangeal joint.  It was specifically noted 
that the ankylosis did not interfere with motion of the other 
digits or the hand.  These findings are not equivalent to an 
amputation with metacarpal resection.  

The evidence supporting the Veteran's claim includes his 
statements.  The Board concludes, however, that the medical 
findings on examination are of greater probative value and 
fail to support the claim for a higher rating.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for an increased rating for flexion 
contracture of the distal interphalangeal joint of the right 
middle finger.

        3.  Shell fragment wound left hand

Residuals of injuries to Muscle Group IX will be rated under 
Code 5309.  Muscle Group IX involves the intrinsic muscles of 
the hand, including the thenar eminence, the short flexor, 
opponens, abductor, and adductor of the thumb, hypothenar 
eminence, the short flexor, opponens, and abductor of the 
little finger, 4 lumbricales, and 4 dorsal and 3 palmar 
interossei. Muscle Group IX functions to supplement the 
strong grasping movements of the forearm muscles with 
delicate manipulative movements. 38 C.F.R. § 4.73, Diagnostic 
Code 5309 (2009).  A Note under this Diagnostic Code states 
that the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Rate on limitation 
of motion, minimum 10 percent.

On VA examination in July 2005, motor strength of the 
Veteran's left hand was normal, and there was no wasting or 
atrophy.  The Veteran had deceased sensation in the ulnar 
distribution in the left hand, involving the left little and 
ring fingers.  

A VA orthopedic examination in July 2005 revealed full 
extension and full flexion of all fingers.  Grip strength was 
strong.  Strength of abduction of the fingers, strength of 
thumb to index pinch and strength of extension of the 
metacarpal phalangeal joints were normal.  It was difficult 
to see any scar on the left hand.  The Veteran was not tender 
about the ulnar border of the hand where the scars were 
present.  

The August 2007 VA examination showed entry and exit wounds.  
The scars were described as small and a sensory examination 
did not reveal any loss of sensation in the ulnar 
distribution.  The Veteran did have subjective pain in that 
area.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of the left hand injury.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for a higher rating for residuals of a 
shell fragment wound of the left hand.

B.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a compensable 
evaluation for bilateral hearing loss includes some medical 
findings and his allegations regarding its severity.  In this 
regard, the Board acknowledges that VA audiometric tests 
reveal that the Veteran has a bilateral sensorineural hearing 
loss.  

The evidence against the Veteran's claim consists of the 
results of VA audiometric examinations conducted in December 
2006 and February 2009.  The audiometric test performed in 
December 2006 reveal that the hearing threshold levels in 
decibels in the right ear were 15, 5, 25 and 50, at 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 10, 5, 30 and 70.  The average puretone 
thresholds were 24 decibels in the right ear and 29 decibels 
in the left ear.  Speech recognition was 95 percent in the 
right ear and 100 percent in the left ear. 

The audiometric test conducted by the VA in February 2009 
disclosed that the hearing threshold levels in decibels in 
the right ear were 15, 5, 25 and 50, at 1,000, 2,000, 3,000 
and 4,000 Hertz, respectively.  At corresponding frequencies 
in the left ear, the hearing threshold levels in decibels 
were 5, 5, 30 and 80.  The average puretone thresholds were 
24 decibels in the right ear and 30 decibels in the left ear.  
Speech recognition was 98 percent in each ear.  

Under the criteria set forth in the Rating Schedule, the test 
results of both VA examinations establish that the Veteran 
has Level I hearing in each ear.  These findings correspond 
to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss should be 
compensable, his statements clearly have less probative value 
than the objective findings demonstrated on audiometric 
testing.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.

The Board notes that the 2009 examination referenced the 
Veteran's subjective complaints of progressive onset of 
hearing sensitivity, but otherwise did not address a 
subjective impact of the condition on his daily functioning.  
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  In this case, the 
Veteran complained of hyperacuity to the 2006 examiner and in 
written argument.  However, neither his employment records 
nor other evidence of record addressing his occupational 
functioning mentions his hearing loss as resulting in 
functional impairment.  Rather, his contentions regarding 
significant occupational impairment pertain to other 
disabilities.  Thus, the Board finds that the objective 
audiological findings on examination sufficiently address his 
hearing impairment, and any failure to mention his subjective 
complaints regarding his functioning is not prejudicial to 
the Veteran.

C.  Other considerations

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's right shoulder disabilities.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An increased rating for contracture of the right shoulder, 
residuals of a shell fragment wound is denied.

An increased rating for flexion contracture of the distal 
interphalangeal joint of the right middle finger is denied.

An increased rating for residuals of a shell fragment wound 
of the left hand is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The Board finds that additional development is necessary with 
respect to the Veteran's claim for an increased initial 
rating for PTSD.  

The Veteran underwent a VA mental health examination in 
February 2009.  The Veteran asserted he had a close, 
supportive relationship with his wife of more than 40 years.  
On mental status evaluation, he was neatly groomed.  The 
examiner noted the Veteran was oriented and his thought 
process and content were unremarkable.  It was noted the 
Veteran did not exhibit inappropriate behavior, and 
interpreted proverbs appropriately.  The Veteran did not have 
obsessive or ritualistic behavior.  His impulse control was 
good.  He was able to maintain personal hygiene.  The 
diagnoses were PTSD, chronic, of moderate severity, and 
depressive disorder, not otherwise specified.  The Global 
Assessment of Functioning score was 60, which suggests 
moderate impairment, and the examiner stated the Veteran's 
depression was of moderate intensity at present.  The 
examiner noted that the Veteran was retired and that the 
cause of the retirement was that he was eligible by age or 
duration of work.  However, the examiner responded "yes" to 
a subsequent question as to whether total social and 
occupational impairment was present, based apparently on the 
Veteran's self report as to why he stopped working in 2006.  

The Board notes that pursuant to Diagnostic Code 9411, a 100 
percent evaluation is warranted for total occupational and 
social impairment due to (but not limited to) such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evidence is warranted if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The objective findings on the February 2009 VA examination 
and the Global Assessment of Functioning score of 60, 
suggesting only moderate disability, seem to conflict with 
the examiner's response that the Veteran has total social and 
occupational impairment.  Thus, the Board finds that the 
examination report should be returned to the examiner to 
reconcile the findings and conclusions on his examination.  

The VA examination report also noted that the Veteran is in 
counseling twice monthly.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who currently treat the Veteran 
for PTSD.  After securing the necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
already contained in the claims file.  In 
addition, VA mental health treatment 
records from the Wilkes Barre VA Medical 
Center and the Williamsport VA clinic 
dating since April 2008 should be 
obtained.

2.  The claims file and the report of the 
February 2009 VA examination should be 
returned to the examiner who conducted 
the examination, if available.  The 
examiner should be asked to reconcile the 
inconsistencies between the mental 
examination findings, the Global 
Assessment of Functioning score of 60, 
and the statement that the Veteran 
retired due to age or duration of work, 
with the subsequent statement that the 
Veteran's PTSD results in total social 
and occupational impairment.  The 
examiner should be advised that the 
rating schedule criteria address total 
social and occupational impairment as 
being due to symptoms such as (but not 
limited to): gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

The examiner should also indicate whether 
the affirmative response as to whether 
there was total social and occupational 
impairment was based solely on the 
Veteran's self report or was based upon 
the objective medical evidence in the 
record.  The examiner should provide a 
rationale for the conclusions reaches.  
If the examiner finds that a new VA 
examination is necessary, one should be 
scheduled.  If the previous examiner is 
not available, the opinions should be 
provided by an examiner of equal or 
greater qualifications.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


